COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER
Appellate case name:          In re Gregory Talley
Appellate case number:        01-22-00368-CV
Trial court case number:      2015-18435
Trial court:                  308th District Court of Harris County
       On May 13, 2022, relator, Gregory Talley, filed a petition for writ of mandamus
arguing that the trial court abused its discretion in connection with a March 8, 2022
temporary orders hearing in this suit to modify the parent child relationship. On May 27,
2022, relator filed a “Motion for Stay Pending Decision on Petition for Writ of
Mandamus,” requesting that the Court stay the June 13, 2022 trial setting, arguing that the
“stay is necessary to maintain the status quo of the parties and stay further trial court
proceedings until the underlying mandamus is decided.”
      On May 31, 2022, real party in interest filed a response in opposition to relator’s
motion to stay the trial court proceedings. On May 31, 2022, the Court denied relator’s
motion to stay the June 13, 2022 trial setting. On June 1, 2022, relator filed a “Motion to
Reconsider Motion for Stay Pending Decision on Relator’s Petition for Writ of
Mandamus.” In his motion to reconsider, relator “re-urges [his] request for this Court to
immediately stay the trial setting” pending consideration of the mandamus petition.
       Relator’s motion to reconsider is denied.
       It is so ORDERED.

Judge’s signature: ___/s/ April Farris______
                    Acting individually  Acting for the Court

Date: ___June 7, 2022_____